The opinion of the Court was delivered by
Mr. Chief Justice McIver.
The facts of this case are undisputed, and are so fully stated in the decree of his Honor, Judge Benet, who heard the case upon an admitted statement of the facts, as to supersede the necessity for any restatement of them here, as that decree, together with the exceptions thereto,' will be incorporated by the reporter in his report of the case.
The controversy in the case is as to the disposition which should be made of one-half of the proceeds of the sale of a certain lot in the city of Charleston, which has been sold by consent of all parties, one-half of the proceeds of such sale, about which there is no dispute, has been paid over to the plaintiff, and the other half, which constitutes the subject matter of the contention here, has been placed in the hands of Messrs. Eicken, Hughes & Ficken, to abide the event of this suit. It is manifest that the controversy turns upon the proper construction of the will of *482Buder Bredenberg, and the deed made by Mrs. Henrietta Bredenberg, the widow of the testator, to John J. Bredenberg, under whom the plaintiff claims, in the manner set forth in the Circuit decree. The Circuit Judge held that, in the contingency which now presents itself, Mrs. Henrietta Bredenberg is entitled to the net income of the fund in controversy, and that upon her death the plaintiff will be entitled to the whole of the fund. He further held that, inasmuch as Mrs. Henrietta Bredenberg, the only surviving trustee under the will of Buder Bredenberg, is now, and has been for many years, a resident of the city of Augusta, in the State of Georgia, the said fund should not be paid over to her as trustee, because the fact stated “makes it certain that the fund, if paid to her, will be removed there, and this of itself is sufficient ground to have it paid into Court.” He, therefore, ordered that said fund “be forthwith paid to G. H. Sass, one of the masters of this Court; that the said master invest the same forthwith; * * * that after payment of such taxes (if any) as may become due on the same, he pay the net. income to Mrs. Henrietta Bredenberg, or her solicitor, during her life. And from and immediately after her death, he .deliver the securities in which such fund has been invested to the plaintiff, or his solicitor.” It may not be amiss to note here that there is probably an inadvertent error, or rather omission, in directing the income to be paid to Mrs. Henrietta Bredenberg “during her life,” without qualification; for it is very manifest, from the terms of the will of Buder Bredenberg, that she will lose her right to the income if she should marry again, and hence the probable intention was to add to the words, “during her life,” some such words as these: “Provided she so long remains the widow of Buder Bredenberg.” But -as this error or omission is not made the subject of any exception, this Court has no authority to direct any correction of such supposed error. From this judgment all of the defendants, except Mrs. Henrietta Bredenberg, appeal, taking the several exceptions set out in the record.
*483These exceptions practically raise but two questions: 1st. Whether there was error in directing the fund in controversy to be paid into the hands of Master Sass, for the purposes mentioned. 2d. Whether there was error in directing the whole fund to be turned over to the plaintiff upon the death of Mrs. Henrietta Bredenberg.
1 We will consider these questions in the order stated. There can be no doubt that, by the terms of the will of Buder Bredenberg, this fund alone, with all the rest of his property, was devised and bequeathed to Mrs. Henrietta Bredenberg, as executrix, and John Peter Bredenburg, as executor, in trust, for the purposes declared in the will, one of which was to pay over the income thereof, after deducting necessary expenses, to the said Henrietta Bredenberg, “for and during the term of her natural life, if she should so long remain unmarried and my widow.” It is obvious that she and her coexecutor were entitled to the custody and control of the fund; and upon the death of the coexecútor and cotrustee, she became entitled to the sole custody and control thereof. So that the practical inquiry is whether such a showing has been made in this case as will justify the Court in depriving the trustee of the custody and control of this trust fund, and requiring the same to be placed in the hands of one of the officers of the Court, to be managed and disposed of by him in accordance with the terms of the trust. There are twTo grounds upon which this action on the part of the Court is sought to be justified: 1st. Because it appears that while Mrs. Henrietta Bredenberg owns about $4,500 worth of property besides the real estate below referred to, she only returns “for purposes of city taxation” certain real estate in the city of Augusta valued at $4,500. This, it is assumed, affords sufficient reason to apprehend that if the fund in controversy is placed in her hands, the taxes on it will not be paid, which will operate to the prejudice of whoever may be entitled to the same in remainder. This is the only circumstance relied on to show that the fund, if placed in her hands, would be in *484danger of being wasted. It seems to us that this circumstance is far from sufficient to-justify such an apprehension. The only evidence is that while Mrs. Bredenburg returns her real estate in the city of Augusta for the purposes of city taxation, she makes no return of her personal property for the purpose of such taxation, and there is no evidence that she fails to return any portion of her property for State taxation. Besides, there is no evidence whatever as to the nature of her personal property not returned for city taxation, and no evidence to show how it is invested; and, as was well suggested by counsel for appellants, such property, for all that appears, may be, and most likely is, invested either in non-taxable government bonds, either State or federal, or in city bonds not liable to city taxation, or in factory, bank or other stocks returnable for taxation by the corporations issuing such stocks. In view of the fact that, upon well settled principles, the burden of proof is upon those who are asking the Court to deprive a trustee of the custody and control of trust funds — practically to remove the trustee from office — to show some misconduct or mismanagement on the part of the trustee, or some sufficient ground to apprehend that the interests of the ceshdque trust will be jeopardized by allowing the trust fund to remain in the custody of the trustee, we do not think that the single circumstance relied on for this purpose, in this case, was at all sufficient to justify such an apprehension. We think, therefore, that the Circuit Judge erred in ordering the trust fund paid into Court upon the first ground above stated.
2 2d. The second ground upon which the Circuit Judge rested his order is more formidable. That ground is, that since the creation of this trust the trustee has removed from this State, and now resides beyond the jurisdiction of the Courts of this State, and hence if the fund should be paid over to such trustee, there is every reason to believe that the trust fund will be removed beyond the jurisdiction of the Court. While there is no doubt of the power of the Court to authorize the payment *485of a trust fund, under its control, to a trustee residing beyond the jurisdiction, thus allowing such fund to be removed beyond the jurisdiction, yet such power will not be exercised unless the Court is satisfied, after careful investigation, of the expediency or necessity for such removal, and then only upon such terms as the nature of the case may require, or as experience may suggest to be necessary. Ex parte Smith, 1 Hill Ch., 140; Ex parte Heard, 2 Hill Ch., 54; Ex parte Tunno, Bail. Eq., 395; Ex parte Copeland, Rice Ch., 69, and Cochran v. Fillans, 20 S. C., 237. As was said by that eminently prudent and careful Chancellor, the late Chief Justice Dunkin, in Ex parte Copeland, supra, “The application is always addressed to the sound discretion of the Court. The presumption should always be against the removal of funds beyond the jurisdiction of the Court; where the expediency or necessity is made clearly to appear, permission should be granted - only on such terms as the nature of the case may require, or as experience may suggest to be necessary.” In Cochran v. Fillans, supra, this subject was very carefully considered by the late Mr. Justice McGowan, where, amongst other things, it was held that, before permitting property in this State, belonging to an infant, to be transferred beyond the limits of the State, the Court must be satisfied: “(1) that the guardian has been regularly appointed, according to the laws of the State in which the ward resides; (2) the fitness of such guardian for the appointment; and (3) that sufficient security has been given.” And the same rule applies to cases of foreign trustees of an infant cesfyá que trust who has property here. And we may add, that we see no reason why the same rule should not apply where the cestui qtce tmst is sui juris, except, perhaps, where such cesUd que trust acquiesces in the removal of the trust fund; for, as is well said in that case, “the practice of requiring security in such cases does not depend upon the domicile of the cestui qite trust, or the manner in which his foreign guardian or trustee was appointed, but upon the view that, the property being within *486the jurisdiction, the Court is, in some sense, responsible for its safety, and will, therefore, not yield that control, except upon such terms as will certainly secure and protect it.” We are of opinion, therefore, that there was no error on the part of the Circuit Judge in declining to order the trust fund paid over to the trustee, Mrs. Henrietta Bredenberg, she having removed beyond the jurisdiction; but, at the same time, we think she should have been allowed the privilege of receiving the trust fund, upon executing a sufficient bond, to be approved by one of the masters, with sureties, amenable to the jurisdiction of the Court (Exparte Robert, 2 Strob. Eq., 86), conditioned for the faithful discharge of the duties of her trust, and, also, that she will not remove the trust fund beyond the jurisdiction, and will account regularly for the same, before the proper officer; and that only upon her failure to give such bond, the fund shall be paid to Master Sass, to be by him administered under the control of the Court.
3 It is contended, however, that Mrs. Henrietta Bredenberg, by not appealing from the Circuit decree, has acquiesced in all of its provisions, and hence the question as to the propriety of the order directing the fund to be paid to the master, is not properly before this Court. But all of the other defendants have appealed, and by their exceptions have raised this question, and as they are persons who, in one of the contingencies contemplated by the will of Euder Bredenberg, which has not yet but may hereafter arise, may, possibly, be entitled to an interest in the trust fund, it seems to us that they have a right to raise the question. It is not difficult to conceive of a casein which a trustee would be glad to be relieved of the burden of administering a trust fund, and would readily acquiesce in an order removing him from his office as trustee; but a trustee is appointed for the express purpose of protecting the interest of his cestui qtce trust, and if he fails to do so, then the cestui q^t^e tntst may invoke the aid of the Court. Of course, we do not mean to intimate that any *487such motive actuated the trustee in this case, in declining to appeal, for it matters not what was her motive, her failure to raise the question cannot prevent those who may possibly have an interest in the trust fund from doing so, and insisting that the fund shall remain in the custody and under the control of the person specially selected by the testator for that purpose.
4 This brings us to the second question raised by the exceptions, as to who will be entitled to the trust fund at the death of Mrs. Henrietta Bredenberg, if she remains unmarried until that event- happens. This depends upon the proper construction of the following clause, or item, of Euder Bredenberg’s will: “I give, devise and bequeath all my property, real and persoual property, to my executrix and executor, hereinafter named, in trust for the following purposes, that is to say: to apply and pay over the whole income thereof, after deducting necessary expenses, to my dear wife, Henrietta Bredenberg, for and during the term of her natural life, if she should so long remain unmarried and my widow, and upon her death, then I give, devise and bequeath the whole of my said property to my son, Edward Henry Bredenberg, in fee, if he should then be alive, or to his issue, should he be then dead; but in case my said wife should marry again, then, on the happening of that event, I will and direct my executrix and executor to pay over to her one-third part of my said estate, and to hold the balance for the support and maintenance of my said son until he is twenty-one years of age, and upon his arrival at that age, the balance of my estate I give-to him and his heirs forever; but should my said son die before reaching the age of twenty-one years or before his mother, leaving no issue, then I give, devise and bequeath the estate hereby given and devised to him, to be equally divided between my two brothers, J. J. Bredenberg and J. P. Bredenberg, if they should be then alive, or between their issue then living, the issue to represent and take a parent’s share among them in said distribution.”' *488Mrs. Henrietta Bredenberg was named as executrix and John Peter Bredenberg as executor, both of whom qualified. While this clause of the will is in one continuous sentence, without punctuation marks other than commas, yet it is manifest, from the language used, that the testator, in making this disposition of his property, had in his mind two distinct and different contingencies — first, that his widow should not marry again; second, that his widow might marry a second time; and that he made different provisions as to the disposition of his property accordingly as the one or the other contingency should arise.' If the first contingency arose, to wit: that his wife should remain his widow, then the testator plainly expressed his intention that she should be entitled to the whole income of all his property for and during the term of her natural life, and upon her death the whole of the property should go to his son, Eidward Henry Bredenberg, uin fee" if he should be then alive, or to his issue should he be then dead, without any ulterior limitations over. But if the second contingency should arise, then not only a different disposition of his property is made, but one wholly inconsistent with the disposition intended in case the first contingency only should arise, to wit: that the widow should take one-third part of the estate in fee, and that the remaining two-thirds should be held by the trustees for the support and maintenance of the son until he is twenty-one years of age, and upon his arrival at that age the same should go to the son, in fee. But should the son die before attaining the age of twenty-one years, or before his mother, leaving no issue, then “the estate hereby given and devised to him to be equally divided between my two brothers, J. J. Bredenberg and J. P. Bredenberg, if they should be then alive, or between their issue then living,.the issue to represent and■ take a parent’s share among them in said distribution.” This being so, it seems to us that there is no ulterior limitation over in case of the death of the son leaving no issue, in the contingency which now presents itself, and that such *489ulterior limitation over in favor of the brothers of the testator, or their issue, was only intended to take effect in a contingency which has not yet arisen, and in all probability never will arise. The contention on the part of the appellants, that this ulterior limitation was intended to take effect in either contingency, cannot be sustained. There is no language in the will evincive of any intention on the part of the testator to make any provision for his brothers or their issue unless the widow should marry again, and, therefore, until that event shall happen, it would be premature now to consider the nature or effect of such ulterior limitation. On the contrary, we think the language used by the testator shows that he intended that, in the contingency which now presents itself, the income of the whole of his estate should be paid over to his widow, and that upon her death, the whole of his estate should go to his son, “in fee, if he should be then alive, or to his issue should he be then dead,” without other or further limitation. Having thus declared his intention as to the disposition of his property in one of the two contingencies, which he manifestly contemplated when he made his will, he next proceeds to declare his intention as to how his property shall be disposed of in the event that the other contingency should arise; and then, for the first time, uses language showing an intention that the provision made for his son, in that contingency, shall be limited over to his brothers or their issue, in case his son should die without issue during the lifetime of his wife, or before he attained the age of twenty-one years. The argument based upon the use of the word “hereby” in this portion of the will does not impress us. On the contrary, it seems to us that the use of that word, in the connection in which it is found, rather tends to sustain our view. For it- is obvious that the provision made for the son, in case the first contingency should arise, is much larger than that made for the son in the event that the second contingency should happen, and that word would be quite appropriate to show that the testator *490meant that only, the provision made for the son, in the case of the happening of the second contingency, should be subject to the limitation over. We are, therefore, of opinion that there was no error on the part of the Circuit Judge in holding that, in the contingency which now presents itself, the plaintiff, having acquired the rights of John J. Bredenberg and Mrs. Henrietta Bredenberg, will be entitled to the fund 'in controversy upon the death of Mrs. Henrietta Bredenberg, provided she remains unmarried.
But as the fund in controversy has been^placed in the hands of a trustee, to be appropriated in the manner directed by the will, and as a contingency may arise in which, possibly, others may be entitled to the fund, we think there was error in now making an order that the fund in question be turned over to the plaintiff upon the death of Mrs. Henrietta Bredenberg.
The judgment of this Court is, that the judgment of the Circuit Court be so modified as to conform to the views herein announced, and that the case be remanded to that Court, with instructions to pass an order that, upon the execution by Mrs. Henrietta Bredenberg of a bond, in a sufficient sum to protect the fund, with sureties amenable to the jurisdiction of the Court, to be approved by one of the masters, conditioned for the faithful discharge of the duties of her trust, and also that she will not remove the trust fund beyond the jurisdiction of the Court, and will account regularly for the same before the proper officer, the fund in. question be paid over to the said Henrietta Bredenberg; but upon her failure to execute such bond, within a time to be prescribed by the Circuit Court, that the said fund be paid over to G. H. Sass, Esq., as master, to be by him invested in such securities as' may be agreed upon by the counsel in the cause, or, failing such agreement, in the stock of the State of South Carolina; that after the payment of the taxes (if any) which may-become due on the same, he pay the net income to Mrs. Henrietta Bredenberg, or her solicitor, during her life, or so long as she may re*491main unmarried; and upon her death, provided she remains unmarried, that the said master shall deliver the securities in which such fund has been invested to the plaintiff, or his solicitor; but if the said Henrietta Bredenberg shall marry again, then said master shall hold said fund, subject to such order as the Court may then make in reference to tbe disposition thereof.